Title: From Alexander Hamilton to James McHenry, 19 July 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York July 19th. 1799
          
          I have given directions, with the precaution you contemplate, respecting the subject of your letter of the  16th.
          In respect to the provision for the supply of recruits at Lewis Town—I observe that in fixing the limits of a subdistrict and a particular place of rendezvous within it, I consider that place as a head Quarters for all the recruits inlisted within the subdistrict; but that nevertheless the recruiting was to extend throughout the subdistrict, and that consequently the Contractor on the requisition of the chief Officer there was to furnish the supply whenever it might be wanted in such mode as might be settled between him and that officer. I therefore approve that provision be made at Lewis Town—
          I have just received but not examin’d the result of an Inquiry into the Conduct of Captn. White on the charge which you communicated to me—
          With great respect &c &c
           Secy. of War 
        